Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1, drawn to a method for selective translation of a desired protein, comprising: (a)    providing two catalytic half cores of a deoxyribozyme, wherein each half core includes a pendant assembly arm of nucleic acids extending therefrom and a separate, pendant binding arm extending therefrom of nucleic acids; (b)    binding a nucleic acid ligand to each of the two assembly arms to form an intermediate; (c)    binding the intermediate to (i) a first substrate of a strand of ribonucleic acids capped at one end, (ii) a second substrate of a second strand of ribonucleic acids having a 5' triphosphate region at one end and a region of polyadenylated nucleotides at the other end and wherein the second substrate has a region that codes for the desired protein, (iii) join the two catalytic half cores to form a catalytic core in order to form a ligated product complex; and (d)    allowing the translation for the desired protein to proceed from the ligated product complex., Classified in CPC C12N 15/62.
II.	Claim(s) 2, drawn to a method for selective translation of a desired protein, comprising: (a)    providing a catalytic core having a deoxyribozyme, wherein the catalytic core has a plurality of pendant binding arms of nucleic acids extending therefrom and a pending stem-loop of nucleic acids bound to one of the plurality of binding arms; (b)    binding a nucleic acid ligand to the binding arm having the stem-loop so that the stem-loop opens forming an intermediate; (c)    binding the intermediate to (i) a first substrate of ribonucleic acid sequences capped at one end and (ii) a second substrate of ribonucleic acid sequences having a 5' triphosphate region at one end and a region of polyadenylated nucleotides at the other end and wherein the second substrate codes for the desired protein in order to form a ligated product complex; and (d)    allowing the translation for the desired protein to proceed from the ligated product complex, Classified in CPC C12N 15/113.
III.	Claim(s) 3, drawn to a modified nucleic acid enzyme (nucleic acid-based enzyme but NOT protein-based enzyme), comprising a catalytic core of a minimized 9BD1 (or 9DB1?) deoxyribozyme split between nucleotides 35 and 39, two substrate binding arms, and two ligand binding arms extending from a break in the catalytic core, Classified in CPC C12N 15/113.
		The inventions are distinct, each from the other because of the following reasons:
2. 	The modified nucleic acid enzyme of 9BD1 (or 9DB1) deoxyribozyme of Group III, a method for selective translation of a desired protein, comprising: (a)    providing two catalytic half cores of a deoxyribozyme nucleic acids of Group I and a method for selective translation of a desired protein, comprising: (a)    providing a catalytic core having a deoxyribozyme of Group II, are patentably distinct product (Group III) and methods (Groups I and II). The modified nucleic acid enzyme, comprising a catalytic core of a minimized 9BD1 deoxyribozyme comprise unrelated nucleic acids having nucleic acid sequences. The nucleic acid molecule has other utility besides encoding the proteins such as hybridization or probe preparation. 
 3.	The methods of Groups I-II are patentably distinct as they comprise unrelated steps, and use different products and produce different effects. 

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is advised the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656